DETAILED ACTION
This is the first office action regarding application 16/662,188 filed October 24, 2019. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants’ claim for domestic priority based on provisional applications 62/750,351 and 62/872,809 filed 10/25/2018 and 7/11/2019.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The use of the term LTE and Bluetooth in Paragraph [0029], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:
Regarding claims 16 and 17, lines 1-2 recite “responsive to determining a parking space is not available”, this should be changed to “responsive to determining the parking space is not available” in order to avoid any antecedent basis issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (US-20170313306) in view of Kim (US-20170132482).

Regarding claim 1, Nordbruch teaches an autonomous parking system for a vehicle, the autonomous parking system comprising
a plurality of sensors disposed at the vehicle equipped with autonomous parking system and having respective fields of sensing exterior to the vehicle (Paragraph [0043], "The functional scope of a surroundings sensor system includes a range of a surroundings sensor, for example. This includes, for example, a range of a video sensor, a radar sensor, an ultrasonic sensor, a laser sensor or a LIDAR sensor. For example, an accuracy of a camera including a video sensor in general decreases as the distance increases.”¸ here the system has a plurality of different sensors and the system is taking into account the different ranges/fields of sensing of each one)
an electronic control unit (ECU) disposed at the equipped vehicle and comprising a processor that processes data captured by the sensors (Paragraph [0013], "a processor which is designed to ascertain a setpoint trajectory for the vehicle to be followed in a parking facility as a function of a type of the vehicle") (Paragraph [0041], "According to one other specific embodiment, it is provided that the setpoint trajectory is furthermore ascertained as a function of at least one of the following vehicle parameters: wheelbase, height, width, length, weight, functional scope of a driver assistance system, functional scope of a surroundings sensor system", here the system is using a processor/ECU in the equipped vehicle to process sensor system information in order to create a trajectory)
"According to one specific embodiment, it is provided that the vehicle ascertains an optimized setpoint trajectory based on the digital map and the setpoint trajectory, and autonomously drives in the parking facility based on the optimized setpoint trajectory") (Paragraph [0064], "According to yet another specific embodiment, it is provided that the setpoint trajectory includes at least one of the following locations in the parking facility: drop-off position at which a driver of the vehicle is able to drop off the vehicle for an autonomous parking process, parking position in which the vehicle parks in the parking facility", here the system is generating a route in the form of the setpoint trajectory from a drop off position to a parking location using a digital map)
wherein the designated navigation map includes at least one selected from the group consisting of (i) lane sections of the designated parking area (ii) intersections of the designated parking area (iii) parking spaces of the designated parking area (Paragraph [0117], " According to the present invention, the vehicle drives autonomously based on a digital map, in particular a highly precise digital map, of the parking facility. Such a digital map is thus provided to the vehicle via the communication network”) (Paragraph [0026], “This, in particular, being due to the vehicle now being able to adapt its driving operation to a topography of the parking facility. In particular, the digital map may thus advantageously supplement sensor data of a surroundings sensor system with the aid of which the vehicle detects its surroundings. In this way, for example, double checking may take place as to whether, in a location in which a surroundings sensor system has detected an infrastructure of the parking facility, such an infrastructure is in fact present.”, here the system is using a highly detailed map of the parking facility which includes the topography and infrastructure of the parking facility which is interpreted to include lane sections, intersections, and parking spaces)
wherein the ECU, responsive at least in part to processing by the processor of data captured by the sensors, autonomously navigates the vehicle from a drop-off location to the designated parking area via the generated route (Paragraph [0065], "This means that, depending on which of the above-mentioned locations the setpoint trajectory includes, the vehicle is able to autonomously drive from the drop-off position to the parking position by autonomously following the setpoint trajectory. In particular, the vehicle may autonomously park there, i.e., in the parking position. In particular, the vehicle may unpark from the parking position.")
wherein the ECU parks the vehicle in the determined available parking space (Paragraph [0038], "In one further specific embodiment, it is provided that the vehicle autonomously parks into the parking position.").
However, Nordbruch does not explicitly teach the system receiving a signal wirelessly transmitted by a mobile device, responsive to actuation by the operator of a first input, or determining whether a parking space is available, and responsive to parking the vehicle in the parking space, transmitting a confirmation signal including information about the vehicle location. 
Kim teaches an apparatus configured to park a vehicle including a mobile device actuated by a user
"In some implementations, the apparatus further includes a communication unit configured to exchange data with the mobile terminal.", here the vehicle system has a communication unit configured to receive signals from a mobile terminal/mobile device)
and wherein the signal is wirelessly transmitted by the mobile device of the operator responsive to actuation by the operator of a first user input of the mobile device (Paragraph [0120], "According to an implementation, the first user input may be input using the mobile terminal 600.", here the system is responsive to a first user input) 
wherein the ECU, while navigating the designated parking area, determines whether a parking space is available at the designated parking area (Paragraph [0015], "In some implementations, the processor is configured to control the recommended parking space to be displayed on the display by determining at least one available parking space", here the system is determining whether a parking space is available)
and wherein the ECU, responsive to parking the vehicle in the determined available parking space, transmits a parking confirmation signal to the mobile device of the operator (Paragraph [0142], "Subsequently, the processor 170 may notify the user of completion of movement of the parked vehicle.")
and wherein the parking confirmation signal includes information pertaining to the location of the parked vehicle (Paragraph [0142], "The processor 170 may transmit parking completion information to the mobile terminal 600 of the user through the communication unit 120. Specifically, the processor 170 may transmit information such as whether the parked vehicle is moved, a parking place", here the system is transmitting information including a parking place/location of the vehicle).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving a signal wirelessly transmitted by a mobile device, responsive to actuation by the operator of a first input, or determining whether a parking space is available, and responsive to parking the vehicle in the parking space, transmitting a confirmation signal including information about the vehicle location of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 2, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, Nordbruch further teaches 
wherein the ECU generates a pickup route from the determined available parking space to a designated pickup area using the designated navigation map (Paragraph [0087], "According to one specific embodiment, it is provided that the vehicle ascertains an optimized setpoint trajectory based on the digital map and the setpoint trajectory, and autonomously drives in the parking facility based on the optimized setpoint trajectory") (Paragraph [0064], "According to yet another specific embodiment, it is provided that the setpoint trajectory includes at least one of the following locations in the parking facility: drop-off position at which a driver of the vehicle is able to drop off the vehicle for an autonomous parking process, parking position in which the vehicle parks in the parking facility, and pick-up position at which a driver is able to pick up the vehicle after an autonomous parking process has ended.", here the system is generating the setpoint trajectory/pickup route which includes the parking position and the pickup position)
and wherein the ECU, responsive to processing by the processor of data captured by the sensors, autonomously navigates the vehicle from the determined available parking space to the designated pickup area via the generated pickup route (Paragraph [0066], "In particular, the vehicle may autonomously drive from the parking position to the pick-up position, which corresponds to the drop-off position, for example.")
However, Nordbruch does not explicitly teach the ECU receiving a second signal wirelessly transmitted by the mobile device in response to actuation by the operator of a second user input of the mobile device. 
Kim teaches responsive to receiving a second signal wirelessly transmitted by the mobile device in response to actuation by the operator of a second user input of the mobile device (Paragraph [0019], "In some implementations, the apparatus further includes a communication unit configured to exchange data with the mobile terminal.") (Paragraph [0124], "The user input may be referred to as second user input to be discriminated from other user inputs.", here the system is capable of receiving a wireless signal from a mobile device in response to a second user input).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
“An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 3, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 2, Nordbruch further teaches
wherein the designated pickup area is a predetermined geographical location (Paragraph [0003], "In the case of fully automated (autonomous) so-called valet parking, a driver parks a vehicle in a drop-off spot, for example in front of a parking garage, and from there the vehicle drives itself into a parking position/parking space and back to the drop-off spot.", here the system is describing a predetermined drop off spot in front of the parking garage which is the then used as the pickup area).

Regarding claim 4, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 2, Nordbruch further teaches
wherein the designated pickup area is the same as the drop-off location (Paragraph [0066], "In particular, the vehicle may autonomously drive from the parking position to the pick-up position, which corresponds to the drop-off position, for example.").

Regarding claim 6, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 2, however Nordbruch does not explicitly teach wherein the actuation of the first and second user input comprise actuation of inputs of an application executing on the mobile device. 
Kim teaches wherein actuation by the operator of the first user input comprises actuation of an input of an application executing on the mobile device (Paragraph [0120], "According to an implementation, the first user input may be input using the mobile terminal 600.") (Paragraph [0249], "according to execution of an application by the user", here the system is describing a first input into a mobile terminal and that mobile terminal is capable of executing applications initiated by a user)
and wherein actuation of the second user input comprises actuation of another input of the application executing on the mobile device of the operator(Paragraph [0124], "The user input may be referred to as second user input to be discriminated from other user inputs.") (Paragraph [0249], "according to execution of an application by the user", here the system is describing a first input into a mobile terminal and that mobile terminal is capable of executing applications initiated by a user).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the actuation of the first and second user input comprise actuation of inputs of an application executing on the mobile device of Kim in “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 7, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 2, however Nordbruch does not explicitly teach sending a confirmation to the mobile device of the operator in response to an input.
 Kim teaches wherein the ECU, responsive to receiving the second signal wirelessly transmitted by the mobile device in response to actuation by the operator of the second user input, sends a confirmation to the mobile device of the operator (Paragraph [0142], "Subsequently, the processor 170 may notify the user of completion of movement of the parked vehicle.") (Paragraph [0232], "When the surrounding environment is changed, the processor 170 may notify the user of the changed environment (S780).", here while Kim is not explicitly teaching sending the confirmation in response to a second input it is teaching sending notifications to the user in response to an initial input requesting the parking of the vehicle and further teaching sending notifications to the user in response to other outside stimuli that could be a second user input).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include sending a confirmation to the mobile device of the “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 8, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 2, however Nordbruch does not explicitly teach wherein the ECU responsive to a user input sends information associated with a current location of the vehicle to the mobile device of an operation and the mobile device displays the current location of the vehicle.
Kim teaches wherein the ECU, responsive to receiving a third signal wirelessly transmitted by the mobile device in response to actuation by the operator of a third user input of the mobile device, sends information associated with a current location of the vehicle to the mobile device of the operator (Paragraph [0016], “In some implementations, the processor is further configured to determine that a third input is applied to the display “ ) (Paragraph [0092], "The apparatus 100 for parking a vehicle may transmit real-time information obtained thereby to the mobile terminal 600 or the server 601.", here the system is shown to be responsive to a third input into the mobile device and the device is capable of receiving real time information from the vehicle system) 
and wherein the mobile device displays the current location of the vehicle (Paragraph [0092], "The apparatus 100 for parking a vehicle may transmit real-time information obtained thereby to the mobile terminal 600 or the server 601.") (Paragraph [0096], "Here, the navigation information may include information on a set destination, route information with respect to the destination, map information related to vehicle driving and current vehicle location information. The navigation information may include information on the location of the vehicle on a road.", here the system is show to be able to transmit real time information to the mobile device and that real time information can include the current location of the vehicle).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the ECU responsive to a user input sends information associated with a current location of the vehicle to the mobile device of an operation and the mobile device displays the current location of the vehicle of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 9, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, however Nordbruch does not explicitly teach that actuation of the first user input comprises actuation of an input of an application on the mobile device.
Kim teaches wherein actuation by the operator of the first user input comprises actuation of an input of an application executing on the mobile device of the operator (Paragraph [0120], "According to an implementation, the first user input may be input using the mobile terminal 600.") (Paragraph [0249], "according to execution of an application by the user", here while the system does not explicitly teach that the first user input is within an application the system does teach that it is able to recognize a user input on a mobile device that is capable of running applications).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include actuation of the first user input comprises actuation of an input of an application on the mobile device of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 10, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, however Nordbruch does not explicitly teach navigating the vehicle to a predetermined parking space to determine if that parking space is available based on a previously stored parking space.
Kim teaches wherein the ECU navigates the vehicle to a predetermined parking space to determine if that parking space is available based on a previously stored parking space that is stored in memory based on past behavior observed from a driver of the vehicle (Paragraph [0132], "For example, the processor 170 may accumulate and store information about a parking space during parking. The processor 170 may calculate a user-preferred parking space on the basis of the stored parking space information. The processor 170 may provide a recommended parking space on the basis of the calculated user-preferable parking space.", here the system is storing information about predetermined parking space that is predetermined based on a user preferred parking space which is interpreted to be user-preferred based on past behavior and the system is capable of checking if that space is available as described above in claim 1).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include navigating the vehicle to a predetermined parking space to determine if that parking space is available based on a previously stored parking space of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 11, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 10, however Nordbruch does not explicitly teach wherein the past behavior comprises one selected from the group consisting of (i) a preferred parking space at the designated parking area and (ii) preferred lanes for navigating the designated parking area. 
Kim teaches wherein the past behavior comprises one selected from the group consisting of (i) a preferred parking space at the designated parking area and (ii) preferred lanes "For example, the processor 170 may accumulate and store information about a parking space during parking. The processor 170 may calculate a user-preferred parking space on the basis of the stored parking space information. The processor 170 may provide a recommended parking space on the basis of the calculated user-preferable parking space.", here the system is collecting information about a parking space including determining if a space is user preferred).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the past behavior comprises one selected from the group consisting of (i) a preferred parking space at the designated parking area and (ii) preferred lanes for navigating the designated parking area of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Regarding claim 12, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, Nordbruch further teaches
wherein the plurality of sensors comprises a plurality of cameras disposed at the vehicle and having respective fields of view exterior of the vehicle (Paragraph [0094], "According to one specific embodiment, the monitoring system includes one or multiple video cameras and/or one or multiple radar sensors and/or one or multiple ultrasonic sensors and/or one or multiple LIDAR sensors and/or one or multiple laser sensors and/or one or multiple photoelectric barriers and/or one or multiple door opening sensors.")

Regarding claim 13, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, Nordbruch further teaches 
wherein the designated navigation map is stored in non-volatile memory disposed within the vehicle (Claim 43, "A non-transitory computer readable storage meeting on which is stored a computer program including program code for operating a vehicle, the program code, when executed by a computer, causing the computer to perform: receiving, by the vehicle via a communication network, (i) a setpoint trajectory, which is to be followed in the parking facility and is dependent on a type of the vehicle, and (ii) a digital map of the parking facility; and autonomously driving, by the vehicle, in the parking facility based on the setpoint trajectory and the digital map", here the system is describing a computing readable storage medium which includes a digital map).

Regarding claim 14, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, Nordbruch further teaches 
wherein the ECU retrieves the designated navigation map via wireless communication (Paragraph [0019 & 0114], " includes a communication interface 403 which is designed to receive a setpoint trajectory, which is to be followed in the parking facility and is dependent on a type of the vehicle, and a digital map of the parking facility via a communication network", here ")

Regarding claim 16, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, however Nordbruch does not explicitly teach transmitting a parking unavailable signal to the mobile device of the operator.
 Kim teaches wherein the ECU, responsive to determining a parking space is not available, transmits a parking unavailable signal to the mobile device of the operator (Paragraph [0225], "When the parking guide image does not match an available parking space in step S745, the processor 170 may output parking unavailability information (S760).") (Paragraph [0243], "The communication unit 710 may include one or more modules for enabling wireless communication between the vehicle 700 and the mobile terminal 600", here the system is teaching the output of a parking unavailability information and the system is capable of relaying that information to the user via the mobile device).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting a parking unavailable signal to the mobile device of the operator of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 

Claims 5, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (US-20170313306) in view of Kim (US-20170132482) and further in view of Gao (US-20170153714).

Regarding claim 5, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 2, however Nordbruch does not explicitly teach wherein the designated pickup area corresponds to a location of the mobile device when the second user input is actuated by the operator.
Gao teaches a system and method for locating and identifying a potential passenger for an autonomous vehicle including 
wherein the designated pickup area corresponds to a location of the mobile device when the second user input is actuated by the operator (Paragraph [0047], "Traditional ridesharing platforms are configured to receive pickup requests from GPS-enabled smartphones. Account information stored in the smartphone allows access to user information (including payment methods) and the phone's location at time of request", here Gao is teaching that the transmission of a phones location is well known in the art)
Nordbruch and Gao are analogous art as they are both generally related to the field of vehicle automation and specifically moving a vehicle to a pickup location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the designated pickup area corresponds to a location of the mobile device when the second user input is actuated by the operator of Gao in “Specifically, using a combination of the enhanced computational capabilities of the autonomous vehicle, advanced sensing capabilities of the autonomous vehicle, as well as novel locating and identification techniques and schemes, the autonomous vehicle can locate and identify an intended passenger in less time to thereby improve operational efficiencies (e.g., less fuel or energy usage, less wear-and-tear, etc.) of the autonomous vehicle and enhance the intended passengers ride experience.”). 

Regarding claim 15, the combination of Nordbruch and Kim teaches the system as discussed above in claim 1, however Nordbruch does not explicitly teach wherein the ECU receives GPS data from the mobile device of the operator. 
Gao teaches wherein the ECU receives GPS data from the mobile device of the operator (Paragraph [0047], "Traditional ridesharing platforms are configured to receive pickup requests from GPS-enabled smartphones. Account information stored in the smartphone allows access to user information (including payment methods) and the phone's location at time of request", here Gao is teaching that the transmission of a phones location is well known in the art).

Regarding claim 19, Nordbruch teaches an autonomous parking system for a vehicle the autonomous parking system comprising
a plurality of sensors disposed at the vehicle equipped with autonomous parking system and having respective fields of sensing exterior to the vehicle (Paragraph [0043], "The functional scope of a surroundings sensor system includes a range of a surroundings sensor, for example. This includes, for example, a range of a video sensor, a radar sensor, an ultrasonic sensor, a laser sensor or a LIDAR sensor. For example, an accuracy of a camera including a video sensor in general decreases as the distance increases.”¸ here the system has a plurality of different sensors and the system is taking into account the different ranges/fields of sensing of each one)
an electronic control unit (ECU) disposed at the equipped vehicle and comprising a processor that processes data captured by the sensors (Paragraph [0013], "a processor which is designed to ascertain a setpoint trajectory for the vehicle to be followed in a parking facility as a function of a type of the vehicle") (Paragraph [0041], "According to one other specific embodiment, it is provided that the setpoint trajectory is furthermore ascertained as a function of at least one of the following vehicle parameters: wheelbase, height, width, length, weight, functional scope of a driver assistance system, functional scope of a surroundings sensor system", here the system is using a processor/ECU in the equipped vehicle to process sensor system information in order to create a trajectory)
wherein the ECU generates a route from a designated parking area to a pick-up location using a designated navigation map (Paragraph [0087], "According to one specific embodiment, it is provided that the vehicle ascertains an optimized setpoint trajectory based on the digital map and the setpoint trajectory, and autonomously drives in the parking facility based on the optimized setpoint trajectory") (Paragraph [0064], "According to yet another specific embodiment, it is provided that the setpoint trajectory includes at least one of the following locations in the parking facility: drop-off position at which a driver of the vehicle is able to drop off the vehicle for an autonomous parking process, parking position in which the vehicle parks in the parking facility and pick-up position at which a driver is able to pick up the vehicle after an autonomous parking process has ended", here the system is generating a route in the form of the setpoint trajectory which includes the parking position and the pick-up location using a digital map)
wherein the designated navigation map includes at least one selected from the group consisting of (i) lane sections of the designated parking area (ii) intersections of the designated parking area (iii) parking spaces of the designated parking area (Paragraph [0117], " According to the present invention, the vehicle drives autonomously based on a digital map, in particular a highly precise digital map, of the parking facility. Such a digital map is thus provided to the vehicle via the communication network”) (Paragraph [0026], “This, in particular, being due to the vehicle now being able to adapt its driving operation to a topography of the parking facility. In particular, the digital map may thus advantageously supplement sensor data of a surroundings sensor system with the aid of which the vehicle detects its surroundings. In this way, for example, double checking may take place as to whether, in a location in which a surroundings sensor system has detected an infrastructure of the parking facility, such an infrastructure is in fact present.”, here the system is using a highly detailed map of the parking facility which includes the topography and infrastructure of the parking facility which is interpreted to include lane sections, intersections, and parking spaces)
wherein the ECU, responsive at least in part to processing by the processor of data captured by the sensors, autonomously navigates the vehicle from the designated parking area to the pick-up location via the generated route (Paragraph [0065-0066], "This means that, depending on which of the above-mentioned locations the setpoint trajectory includes, the vehicle is able to autonomously drive from the drop-off position to the parking position by autonomously following the setpoint trajectory. In particular, the vehicle may autonomously park there, i.e., in the parking position. In particular, the vehicle may unpark from the parking position. In particular, the vehicle may autonomously drive from the parking position to the pick-up position, which corresponds to the drop-off position, for example.")
However, Nordbruch does not explicitly teach the system receiving a signal wirelessly transmitted by a mobile device, responsive to actuation by the operator of a first input, or sends information associated with a current location of the vehicle to the mobile device. 
Kim teaches wherein the ECU receives a signal wirelessly transmitted by a mobile device of an operator (Paragraph [0019], "In some implementations, the apparatus further includes a communication unit configured to exchange data with the mobile terminal.", here the vehicle system has a communication unit configured to receive signals from a mobile terminal/mobile device)
and wherein the signal is wirelessly transmitted by the mobile device of the operator responsive to actuation by the operator of a first user input of the mobile device (Paragraph [0120], "According to an implementation, the first user input may be input using the mobile terminal 600.", here the system is responsive to a first user input) 
and wherein the ECU, while the ECU autonomously navigates the vehicle from the designated parking area to the pick-up location via the generated route, sends information associated with a current location of the vehicle to the mobile device of the operator for displaying at the mobile device the current location of the vehicle (Paragraph [0092], "The apparatus 100 for parking a vehicle may transmit real-time information obtained thereby to the mobile terminal 600 or the server 601.") (Paragraph [0096], "Here, the navigation information may include information on a set destination, route information with respect to the destination, map information related to vehicle driving and current vehicle location information. The navigation information may include information on the location of the vehicle on a road.", here the system is show to be able to transmit real time information to the mobile device and that real time information can include the current location of the vehicle).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving a signal wirelessly transmitted by a mobile device, responsive to actuation by the operator of a first input, or determining whether a parking space is available, and responsive to parking the vehicle in the parking space, transmitting a confirmation signal including information about the vehicle location of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 
However neither Nordbruch nor Kim teach the ECU transmitting a pick-up confirmation signal to the mobile device of the operator. 
Gao teaches wherein the ECU, responsive to generating the route, transmits a pick-up confirmation signal to the mobile device of the operator (Paragraph [0076], "Accordingly, once an intended passenger or person desiring a pickup is identified and/or located according to one or more of the schemes or method described in S220, an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions") (Paragraph [0037], "The indication may be a symbol, a graphic, a color, a character, an animated graphic, a character combination, number combination, the intended passenger's name, any combination of the foregoing and the like that may be used to specifically identify the autonomous vehicle that is scheduled to pick up an intended passenger who made a ride or pickup request. The indication provided by the autonomous vehicle may simultaneously be presented via an electronic device or mobile computing device of the intended passenger. ", here the system is receiving a pickup request from a passenger and after locating the passenger the autonomous vehicle is responding with an indication/confirmation signal to the passenger which may be presented via a mobile device).
Nordbruch and Gao are analogous art as they are both generally related to the field of vehicle automation and specifically moving a vehicle to a pickup location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include ECU transmitting a pick-up confirmation signal to the mobile device of the operator of Gao in the autonomous parking system of Nordbruch in order to improve the operational efficiency of the system and enhance the passengers ride experience (Gao, Paragraph [0048], “Specifically, using a combination of the enhanced computational capabilities of the autonomous vehicle, advanced sensing capabilities of the autonomous vehicle, as well as novel locating and identification techniques and schemes, the autonomous vehicle can locate and identify an intended passenger in less time to thereby improve operational efficiencies (e.g., less fuel or energy usage, less wear-and-tear, etc.) of the autonomous vehicle and enhance the intended passengers ride experience.”). 

Regarding claim 20, Nordbruch teaches an autonomous parking system for a vehicle, the autonomous parking system comprising
a plurality of sensors disposed at the vehicle equipped with autonomous parking system and having respective fields of sensing exterior to the vehicle (Paragraph [0043], "The functional scope of a surroundings sensor system includes a range of a surroundings sensor, for example. This includes, for example, a range of a video sensor, a radar sensor, an ultrasonic sensor, a laser sensor or a LIDAR sensor. For example, an accuracy of a camera including a video sensor in general decreases as the distance increases.”¸ here the system has a plurality of different sensors and the system is taking into account the different ranges/fields of sensing of each one)
an electronic control unit (ECU) disposed at the equipped vehicle and comprising a processor that processes data captured by the sensors (Paragraph [0013], "a processor which is designed to ascertain a setpoint trajectory for the vehicle to be followed in a parking facility as a function of a type of the vehicle") (Paragraph [0041], "According to one other specific embodiment, it is provided that the setpoint trajectory is furthermore ascertained as a function of at least one of the following vehicle parameters: wheelbase, height, width, length, weight, functional scope of a driver assistance system, functional scope of a surroundings sensor system", here the system is using a processor/ECU in the equipped vehicle to process sensor system information in order to create a trajectory)
wherein the ECU, generates a route from a drop-off location, where an occupant in the vehicle exits the vehicle, to a designated parking area using a designated navigation map (Paragraph [0087], "According to one specific embodiment, it is provided that the vehicle ascertains an optimized setpoint trajectory based on the digital map and the setpoint trajectory, and autonomously drives in the parking facility based on the optimized setpoint trajectory") (Paragraph [0064], "According to yet another specific embodiment, it is provided that the setpoint trajectory includes at least one of the following locations in the parking facility: drop-off position at which a driver of the vehicle is able to drop off the vehicle for an autonomous parking process, parking position in which the vehicle parks in the parking facility", here the system is generating a route in the form of the setpoint trajectory from a drop off position to a parking location using a digital map)
wherein the ECU retrieves the designated navigation map via wireless communication (Paragraph [0019 & 114], "includes a communication interface 403 which is designed to receive a setpoint trajectory, which is to be followed in the parking facility and is dependent on a type of the vehicle, and a digital map of the parking facility via a communication network", here the system is describing a communication interface which is designed to transmit which is interpreted as being a wireless transmission)
wherein the designated navigation map includes at least one selected from the group consisting of (i) lane sections of the designated parking area (ii) intersections of the designated parking area (iii) parking spaces of the designated parking area (Paragraph [0117], " According to the present invention, the vehicle drives autonomously based on a digital map, in particular a highly precise digital map, of the parking facility. Such a digital map is thus provided to the vehicle via the communication network”) (Paragraph [0026], “This, in particular, being due to the vehicle now being able to adapt its driving operation to a topography of the parking facility. In particular, the digital map may thus advantageously supplement sensor data of a surroundings sensor system with the aid of which the vehicle detects its surroundings. In this way, for example, double checking may take place as to whether, in a location in which a surroundings sensor system has detected an infrastructure of the parking facility, such an infrastructure is in fact present.”, here the system is using a highly detailed map of the parking facility which includes the topography and infrastructure of the parking facility which is interpreted to include lane sections, intersections, and parking spaces)
wherein the ECU, responsive at least in part to processing by the processor of data captured by the sensors, autonomously navigates the vehicle from a drop-off location to the designated parking area via the generated route (Paragraph [0065], "This means that, depending on which of the above-mentioned locations the setpoint trajectory includes, the vehicle is able to autonomously drive from the drop-off position to the parking position by autonomously following the setpoint trajectory. In particular, the vehicle may autonomously park there, i.e., in the parking position. In particular, the vehicle may unpark from the parking position.")
wherein the ECU parks the vehicle in the determined available parking space (Paragraph [0038], "In one further specific embodiment, it is provided that the vehicle autonomously parks into the parking position.").
"According to one specific embodiment, it is provided that the vehicle ascertains an optimized setpoint trajectory based on the digital map and the setpoint trajectory, and autonomously drives in the parking facility based on the optimized setpoint trajectory") (Paragraph [0064], "According to yet another specific embodiment, it is provided that the setpoint trajectory includes at least one of the following locations in the parking facility: drop-off position at which a driver of the vehicle is able to drop off the vehicle for an autonomous parking process, parking position in which the vehicle parks in the parking facility and pick-up position at which a driver is able to pick up the vehicle after an autonomous parking process has ended", here the system is generating a route in the form of the setpoint trajectory which includes the parking position and the pick-up location using a digital map)
wherein the ECU, responsive at least in part to processing by the processor of data captured by the sensor, autonomously navigates the vehicle from the parking space to the pick-up location via the generated route (Paragraph [0065-0066], "This means that, depending on which of the above-mentioned locations the setpoint trajectory includes, the vehicle is able to autonomously drive from the drop-off position to the parking position by autonomously following the setpoint trajectory. In particular, the vehicle may autonomously park there, i.e., in the parking position. In particular, the vehicle may unpark from the parking position. In particular, the vehicle may autonomously drive from the parking position to the pick-up position, which corresponds to the drop-off position, for example.")
However, Nordbruch does not explicitly teach the system receiving a signal wirelessly transmitted by a mobile device, responsive to actuation by the operator of a first input, 
Kim teaches wherein the ECU receives a signal wirelessly transmitted by a mobile device of an operator (Paragraph [0019], "In some implementations, the apparatus further includes a communication unit configured to exchange data with the mobile terminal.", here the vehicle system has a communication unit configured to receive signals from a mobile terminal/mobile device)
and wherein the signal is wirelessly transmitted by the mobile device of the operator responsive to actuation by the operator of a first user input of the mobile device (Paragraph [0120], "According to an implementation, the first user input may be input using the mobile terminal 600.", here the system is responsive to a first user input) 
wherein the ECU navigates the vehicle to a predetermined parking space to determine if that parking space is available based on a previously stored parking space that is stored in memory based on past behavior observed from a driver of the vehicle (Paragraph [0015], "In some implementations, the processor is configured to control the recommended parking space to be displayed on the display by determining at least one available parking space", here the system is determining whether a parking space is available) (Paragraph [0132], "For example, the processor 170 may accumulate and store information about a parking space during parking. The processor 170 may calculate a user-preferred parking space on the basis of the stored parking space information. The processor 170 may provide a recommended parking space on the basis of the calculated user-preferable parking space.", here the system is storing information about predetermined parking space that is predetermined based on a user preferred parking space which is interpreted to be user-preferred based on past behavior and the system is capable of checking if that space is available).
and wherein the ECU, responsive to parking the vehicle in the determined available parking space, transmits a parking confirmation signal to the mobile device of the operator (Paragraph [0142], "Subsequently, the processor 170 may notify the user of completion of movement of the parked vehicle.")
and wherein the parking confirmation signal includes information pertaining to the location of the parked vehicle (Paragraph [0142], "The processor 170 may transmit parking completion information to the mobile terminal 600 of the user through the communication unit 120. Specifically, the processor 170 may transmit information such as whether the parked vehicle is moved, a parking place", here the system is transmitting information including a parking place/location of the vehicle)
wherein the ECU, responsive to receiving the signal wirelessly transmitted by the mobile device in response to actuation by the operator of a second user input of the mobile device (Paragraph [0019], "In some implementations, the apparatus further includes a communication unit configured to exchange data with the mobile terminal.") (Paragraph [0124], "The user input may be referred to as second user input to be discriminated from other user inputs.", here the system is capable of receiving a wireless signal from a mobile device in response to a second user input).
"The apparatus 100 for parking a vehicle may transmit real-time information obtained thereby to the mobile terminal 600 or the server 601.") (Paragraph [0096], "Here, the navigation information may include information on a set destination, route information with respect to the destination, map information related to vehicle driving and current vehicle location information. The navigation information may include information on the location of the vehicle on a road.", here the system is show to be able to transmit real time information to the mobile device and that real time information can include the current location of the vehicle).
Nordbruch and Kim are analogous art as they are both generally related to automated or assisted parking systems in vehicles equipped with a plurality of sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the system receiving a signal wirelessly transmitted by a mobile device, responsive to actuation by the operator of a first input, determining if a parking space is available based on a previously stored parking space based on past behavior, transmitting a parking confirmation signal to the mobile device, which includes information relating to the location of the parked vehicle, actuation by the operator of a second input, or sends information associated with a current location of the vehicle to the mobile device of Kim in the autonomous parking system of Nordbruch in order to improve the experience of the user by providing enhanced control and convenience (Kim, Paragraph [0051], “An apparatus for parking a vehicle is described that provides automatic parking functionality with enhanced user control and convenience.”). 
However neither Nordbruch nor Kim teach the ECU transmitting a pick-up confirmation signal to the mobile device of the operator. 
Gao teaches wherein the ECU, responsive to generating the route, transmits a pick-up confirmation signal to the mobile device of the operator (Paragraph [0076], "Accordingly, once an intended passenger or person desiring a pickup is identified and/or located according to one or more of the schemes or method described in S220, an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions") (Paragraph [0037], "The indication may be a symbol, a graphic, a color, a character, an animated graphic, a character combination, number combination, the intended passenger's name, any combination of the foregoing and the like that may be used to specifically identify the autonomous vehicle that is scheduled to pick up an intended passenger who made a ride or pickup request. The indication provided by the autonomous vehicle may simultaneously be presented via an electronic device or mobile computing device of the intended passenger. ", here the system is receiving a pickup request from a passenger and after locating the passenger the autonomous vehicle is responding with an indication/confirmation signal to the passenger which may be presented via a mobile device).
Nordbruch and Gao are analogous art as they are both generally related to the field of vehicle automation and specifically moving a vehicle to a pickup location.
“Specifically, using a combination of the enhanced computational capabilities of the autonomous vehicle, advanced sensing capabilities of the autonomous vehicle, as well as novel locating and identification techniques and schemes, the autonomous vehicle can locate and identify an intended passenger in less time to thereby improve operational efficiencies (e.g., less fuel or energy usage, less wear-and-tear, etc.) of the autonomous vehicle and enhance the intended passengers ride experience.”). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (US-20170313306) in view of Kim (US-20170132482) and further in view of Sham (US-20180072311).

Regarding claim 17, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1 and 16, however Nordbruch does not explicitly teach wherein the ECU, responsive to determining a parking space is not available, autonomously navigates the vehicle from the current location of the vehicle to the drop-off location responsive at least in part to processing by the processor of data captured by the sensors. 
Sham teaches systems and methods for automatically parking a vehicle including receiving a request from a user to park a vehicle
“However, in some examples, e.g. in less controlled areas such as street or public pay parking, there is the possibility that the selected spot may be taken before the vehicle arrives. Therefore, systems and methods described herein may also provide for a rerouting function whereby the vehicle may be redirected enroute if the selected parking space is taken by someone else. This may be implemented in various ways including monitoring the location of the vehicle and the status of the selected parking space. If the status of the parking space changes to occupied, e.g. based on detecting another vehicle in the space, before the user's vehicle arrives at the parking spot and/or the parking structure, then the system may calculate a nearest available space and send new guidance information to the vehicle, as was done in 320. In some examples, the user may be sent an update alerting them to the change, or may be presented with a new selection interface to pick an alternate parking space. In some example, a “holding pattern” command may be sent to the vehicle, e.g. to have it loiter by driving a designated circle until new guidance information is communicated.”, here while the system is not explicitly describing returning to a drop off location the system is teaching determining if a space is occupied and if so taking alternative action, the alternative actions described above include selecting an alternative parking space, re-routing or entering a holding pattern, the re-routing function here could easily include moving the vehicle back to the original drop off function and holding the vehicle there until a space becomes available).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include responsive to determining a parking space is not available, autonomously navigates the vehicle from the current location of the vehicle to the drop-off location responsive at least in part to processing by the processor of data captured by the sensors of Sham in the autonomous parking system of Nordbruch in order to improve the experience of the user by alerting them to an issue in the parking process (Sham, Paragraph [0062], “In some examples, the user may be sent an update alerting them to the change, or may be presented with a new selection interface to pick an alternate parking space.”). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (US-20170313306) in view of Kim (US-20170132482) and further in view of Paul (US-20160264132).

Regarding claim 18, the combination of Nordbruch and Kim teaches the system as discussed above in claims 1, however Nordbruch does not explicitly teach that when the system receives a pause parking command it halts the vehicle and a resume command transmitted by the mobile device.
Paul teaches a system and method of retrieving a vehicle includes generating a path from a final destination to a starting position (Paragraph [0017], "The app provides an interface to the vehicle and may also include navigation features and other additional vehicle services (e.g., vehicle location reporting and vehicle stopping/slowdown control).")
"To interrupt the automatic retrieval of the vehicle 12, the vehicle owner can stop or temporarily pause the vehicle 12 using the app on the wireless mobile device 57.")
and wherein the ECU, responsive to receiving a resume parking signal wirelessly transmitted by the mobile device of the operator resumes autonomous navigation of the vehicle from the drop-off location to the designated parking area (Paragraph [0041], "To interrupt the automatic retrieval of the vehicle 12, the vehicle owner can stop or temporarily pause the vehicle 12 using the app on the wireless mobile device 57.", here while the system does not expressly teach the resume parking signal, the system teaches temporarily pausing the operation of the vehicle and by definition the operation of the vehicle will resume when the owner ends the pause signal/sends the resume signal).
Nordbruch and Paul are analogous art as they are both generally related to the field of vehicle automation and specifically the process of automatically parking or retrieving vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that when the system receives a pause parking command it halts the vehicle and a resume command transmitted by the mobile device of Paul in the autonomous parking system of Nordbruch in order to improve the experience of the user by allowing them to stop or pause the retrieval process if the vehicle has already reached a position that is optimal for the user instead of forcing the user to wait for the vehicle to complete the process (Paul, Paragraph [0041], “To interrupt the automatic retrieval of the vehicle 12, the vehicle owner can stop or temporarily pause the vehicle 12 using the app on the wireless mobile device 57. Alternatively, if close enough to the vehicle, the vehicle owner can disable the autonomous retrieval of the vehicle by pressing a button on the keyfob, or by physically actuating the door handle of the vehicle 12.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662